Case 4:19-mj-01867 Document 1 Filed on.10/04/19 in TXSD Page 1 of 7

AO 91 (Rev. 11/11) Criminal Complaint v io\u\t’

 

UNITED STATES DISTRICT COURT __ g,ited States Courts

Southern District of Texas

 

 

 

for the FILED
Southern District of Texas OCT -4 2019
United States of America David J. Bradley, Clerk of Court
v.
John David Nichols Case. NG. H ] 9 ] Q 6 7 Mf
)
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _ Aug. 7-20, 2017 & Oct.4,2019 in the county of Harris in the
Southern District of Texas , the defendant(s) violated: .
Code Section Offense Description
18 U.S.C. § 2252A (a)(2)(B) Distribution of child pornography
18 U.S.C. § 2252A (a)(5)(B) Possession of child pornography

This criminal complaint is based on these facts:

See attached Affidavit.

@ Continued on the attached sheet.

i

Complainants signature

Robert J. Guerra, FBI Special Agent

 

Printed name and title

Sworn to before me and signed in my presence.

Date: Octicone- - 2olF (Out

Judge’s signature \ ”

City and state: Houston, Texas Christina A. Bryan, USMJ

 

Printed name and title
Case 4:19-mj-01867 Document1 Filed on 10/04/19 in TXSD Page 2 of 7

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Robert J. Guerra, being duly sworn, hereby depose and state the following:

1,

I am a Special Agent (SA) with the Federal Bureau of Investigation (FBI), assigned to
the Special Agent in Charge (SAC), in Houston, Texas. I have been so employed since
November 2005. As part of my daily duties as an FBI agent, I am assigned to the FBI
Houston Child Exploitation Task Force which, among other things, investigates criminal
violations relating to child exploitation and child pornography, including violations
pertaining to the illegal production, distribution, réceipt and possession of child
pornography, in violation of 18 U.S.C. §§ 2251, 2252A and 2252A et seq. I have received
training in the areas of child pornography and child exploitation. I have had the
opportunity to observe and review numerous examples of child pornography in all forms
of media including computer media. Child Pornography, as defined in 18 U.S.C. § 2256,
is:

“any visual depiction, including any photograph, film, video, picture, or computer

or computer-generated image or picture, whether made or produced by electronic,

mechanical, or other means, of sexually explicit conduct, where — (A) the

production of such visual depiction involves the use of a minor engaging in sexually
explicit conduct; .. . [or] (C) such visual depiction has been created, adapted, or
modified to appear that an identifiable minor is engaging in sexually explicit
conduct.” For conduct occurring after April 30, 2003, the definition also includes

“(B) such visual depiction is a digital image, computer image, or computer-

generated image that is, or is indistinguishable from that of a minor engaging in

sexually explicit conduct.”

This Affidavit is made in support of a criminal complaint charging John David
NICHOLS with violating 18 U.S.C. § 2252A(a)(5)(B) and 2252A(a)(2)(B), the possession
and distribution of child pornography within the Southern District of Texas.

Because this Affidavit is being submitted for the limited purpose of securing a criminal
complaint, I have not included each and every fact known to me concerning this
investigation, I have set forth only those facts that I believe are necessary to establish

probable cause that evidence of violation of 18 U.S.C. § 2252A(a)(5)(B) occurred on or
about October 4, 2019, and violation of 18 U.S.C. § 2252A(a)(2)(B) on or about August

 
Case 4:19-mj-01867 Document 1 Filed on 10/04/19 in TXSD Page 3 of 7

7, 2017 through on or about August 20, 2017, and were committed by John David
NICHOLS. Where statements of others are set forth in this Affidavit, they are set forth in
substance and in part.

On May 13, 2019, The National Center for Missing and Exploited Children (NCMEC)
received a complaint via their CyberTipLine from Dropbox. CyberTip Report 49574735
was reported to the NCMEC CyberTipLine by Dropbox as a result of over 35 video files
depicting child pornography being posted to a Dropbox account created by a user using
the email address sillyson94@icloud.com: Screen/User name “John Smith”.

Drobox confirmed that all files referenced in CyberTip Report 49574735 were viewed
by Dropbox, prior to the submission to NCMEC, in accordance with their standard course
of procedures. Dropbox also confirmed that all files associated with the CyberTip Report
49574735, were being made publicly available, meaning the files were being shared with
whomever the creator of the account provided a link to access the Dropbox folder. In
CyberTip Report 49574735, Dropbox stated that the email address,
sillyson94@icloud.com, was verified on March 4, 2017. Between the dates of August 7,
2017 and August 20, 2017, there were over 35 video files of suspected child pornography
uploaded to the Dropbox account associated with the email address
sillyson94@icloud.com.

I have reviewed all of the files that were uploaded to the Dropbox account associated
with the email address sillyson94@icloud.com and determined that all the video files
depict child pornography as defined by Title 18, United States Code, Section 2256. Below
is a description of four files that meet the federal definition of child pornography that were
uploaded to the Dropbox account associated with the email address
sillyson94@icloud.com:

a.) VID_20170307_200114.mp4- This is a video file that is 37 seconds in length,
depicting a minor male, who appears to be under the age of 10, being orally penetrated by.
an adult male’s penis.

b.) VID_20170215 115823.mp4- This is a video file that is 1 minute and 32

seconds in length, depicting a minor male, who appears to be under the age of 5, being

 
Case 4:19-mj-01867 Document 1 Filed on 10/04/19 in TXSD Page 4 of 7

anally penetrated by an adult male’s penis.

c.) videocompress-056-Night25.mp4- This is a video file that is 14 minutes and
18 seconds in length, depicting a minor male, who appears to be under the age of 14, being
orally and anally penetrated by an adult male’s penis.

d.) _Arestra_pthe kdv Mikael 8yr boy deep throat big cock amazing gay
pt.mp4- This is a video file that is 3 minutes and 20 seconds in length depicting, a minor
male, who appears to be under the age of 12, being orally and anally penetrated by an adult
male’s penis.

The Dropbox account associated with the email address sillyson94@icloud.com was
last accessed on March 16, 2018, at 10:00:59 GMT, from IP address 47.219.86.133. Due
to the length of time between the last access date and the date Dropbox reported the
information to NCMEC, the IP addresses associated with the account would not be
attributable to any specific person. The email address, however, was found to still be
active. The email address sillyson94@icloud.com was found to be maintained and
managed by Apple Inc.

On July 17, 2019, an administrative subpoena was served on Apple Inc. requesting
information relating to the user of the email address sillyson94@icloud.com. The
information provided by Apple Inc. shows that the email account was created on
December 20, 2014, by J ohn Nichols. The most recent telephone number associated with
the iCloud account was provided as 775-303-2498. Apple Inc. also provided several IP -
addresses associated with the email account sillyson94@icloud.com dating back to the
creation date of the account. Of note, the user of the email account sillyson94@icloud.com
logged into the email account on March 16, 2018, at 10:02:51 GMT utilizing the IP address
_ 47,219.86.133, which is the same IP address that was used to access the Dropbox account
associated with the email address sillyson94@icloud.com on the same date within
approximately two minutes from each other (see paragraph 7).

| Apple Inc. provided information for the email account sillyson94@icloud.com up to
the date listed on the administrative subpoena, July 17, 2019. Apple Inc. provided the last
IP address used to login into said email address was 99.103.62.233 on July 17, 2019, at
13:11:34 GMT. IP address 99.103.62.233 was found to resolve back to AT&T Internet

‘3
10.

11.

12.

13.

14.

15.

Case 4:19-mj-01867 Document 1 Filed on 10/04/19 in TXSD Page 5 of 7

Services.

On August 30, 2019, an administrative subpoena was served on AT&T Internet
Services requesting the subscriber assigned the IP address 99.103.62.233 on July 17, 2019.
AT&T Internet Services provided the subscriber information for the user assigned the IP
address 99.103.62.233 from 12:10 AM UTC to 11:50 PM UTC as having a service address
at 2222 Arbor Street, Houston, Texas 77004.

A check of the Texas DPS Sex Offender Registry website showed John David Nichols

being a lifetime registered sex offender residing at the address 2222 Arbor Street, Houston,

Texas 77004.

A National Crime Information Center (NCIC) criminal history check was conducted
for John David Nichols. NCIC records indicated that John David Nichols was convicted
in Harris County, Texas in 2012, for Indecency with a Child Sexual Contact and was
subsequently sentenced to 5 years deferred probation. Nichols’ deferred sentence was
completed on April 8, 2017.

Based off the information provided to SA Guerra, the Dropbox account associated
with the email address sillyson94@icloud.com was created while Nichols was still serving
his deferred prison sentence. The child pornography was uploaded to said Dropbox
account approximately four months (August 2017) after the completion of his deferred
sentence.

As a part of his sex offender registration, on January 18, 2019, Nichols provided his
contact telephone number as 775-303-2498 and his personal email address as
sillyson94@icloud.com. The telephone number provided by Nichols matches the same
telephone number provided by Apple Inc. as detailed in paragraph 8 and the email address
is the same email address used to create the Dropbox account detailed in paragraph 4.

On October 4, 2019, FBI Houston executed a federal search warrant at the residence
located at 2222 Arbor Street, Houston, Texas. Upon execution of said warrant, authorized
by United States Magistrate Judge Christina A. Bryan, John David NICHOLS, hereinafter
referred to as “NICHOLS”, was identified. NICHOLS was subsequently interviewed by
SA Robert J. Guerra and SA Walter Aaron Thompson. After being advised of his Miranda

 
16.

17.

18.
and observed at least 100 video files depicting child pornography. Several of the videos

19.

Case 4:19-mj-01867 Document1 Filed on 10/04/19 in TXSD Page 6 of 7

Rights, NICHOLS agreed to make a statement.

NICHOLS admitted to the interviewing agents that he was the user/creator of the
Dropbox account associated with the email address sillyson94@icloud.com. NICHOLS
admitted to uploading child pornography material to the said Dropbox account in 2017.
NICHOLS stated he used Dropbox because he thought it was secure and no one would
ever find it. NICHOLS admitted to engaging in activities related to child pornography _
while he was serving his deferred adjudication sentence as set by Harris County.

NICHOLS stated he knew child pornography was illegal, but that when he would use
drugs, he would not care or think about the consequences of his actions. NICHOLS
advised the interviewing agents that there would possibly be child pornography stored
within iCloud storage accessible from his mobile devices. NICHOLS also stated there
would be child pornography stored on his laptop computer located in his bedroom.
NICHOLS stated he had not accessed or viewed child pornography for about a year.

SA Guerra conducted a preview of the laptop computer found in NICHOLS’ bedroom

depicted minor males, who appeared to be under that age of 12, being orally penetrated by
an adult male’s penis. Based on my training and experience the files viewed met the
federal definition of child pornography as defined by Title 18, United States Code, Section
2256

CONCLUSION

Based on all information set forth above, your Affiant believes there is probable cause

_ to believe that on or about August 7, 2017 through on or about August 20, 2017, John

David NICHOLS was in violation of Title 18 U.S.C. § 2252A(a)(2)(B) by distributing
child pornography material to the Dropbox account associated with the email address

sillyson94@icloud.com, and that on or about October 4, 2019, NICHOLS was in violation

 
Case 4:19-mj-01867 Document 1 Filed on 10/04/19 in TXSD Page 7 of 7

of Title 18 U.S.C. § 2252A(a)(5)(B) by possessing child pornography material on his
personal laptop found at 2222 Arbor Street, Houston, Texas.

ee
Robert F~Gderra

Special Agent, FBI

fi

Subscribed and sworn before me this 7 |! day of October 2019 and I find probable cause.

(cla

Christina A. Bryan
United States Magistrate fudge
